Citation Nr: 1614526	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's right knee patellar bursitis from 40 percent to 10 percent effective as of January 1, 2011, was proper.  

2.  Whether the reduction of the disability evaluation for the Veteran's left (major) hand carpal tunnel syndrome (CTS) from 30 percent to 10 percent effective as of January 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from November 2000 to July 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, proposed to reduce the evaluation for the Veteran's right knee patellar bursitis from 40 to 10 percent and the evaluation for her left (major) hand CTS from 30 to 10 percent.  In October 2010, the RO effectuated the proposed reductions as of January 1, 2011.  


FINDINGS OF FACT

1.  The evidence of record at the time of the October 2010 reduction action did not establish material improvement of the Veteran's right knee patellar bursitis.  

2.  The evidence of record at the time of the October 2010 reduction action did not establish material improvement of the Veteran's left hand CTS.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the Veteran's right knee patellar bursitis from 40 percent to 10 percent effective as of January 1, 2011, was improper.  38 C.F.R. § 3.344 (2015).  

2.  The reduction of the evaluation for the Veteran's left (major) hand CTS from 30 percent to 10 percent effective as of January 1, 2011, was improper.  38 C.F.R. § 3.344 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluations of the Veteran's right knee patellar bursitis from 40 to 10 percent and the evaluation for her left hand CTS from 30 to 10 percent effective as of January 1, 2011, was improper.  Therefore, no discussion of VA's duties to notify and to assist is necessary.  



II.  Reduction of the Evaluations for the Veteran's Right Knee 
and Left Hand Disabilities

The Veteran contends that the reduction of the evaluations for her right knee and left CTS was improper as her service-connected disabilities had not improved and she was afforded an evaluation which was inadequate for rating purposes.  

The report of a November 2006 examination conducted for VA states that the Veteran was diagnosed with right knee patellar bursitis manifested by a range of motion of the joint from -10 to 120 degrees with pain at both ends of motion and bilateral CTS with pain which extends from the wrists to the thumbs and index fingers.  In March 2007, the RO established service connection for right knee patellar bursitis; assigned a 40 percent evaluation; established service connection for left (major) hand CTS; assigned a 30 percent evaluation for that disability; and effectuated the awards as of July 19, 2006.  

The report of a June 2010 VA joints examination conveys that the Veteran complained of right knee symptoms including recurrent pain, a "feeling of grinding and popping," and intermittent swelling.  On examination of the right knee, the Veteran exhibited a range of motion of 0 to 135 degrees with pain at the ends of motion; positive "patellar crepitants;" "quite painful" motion of the kneecap; and positive patellar apprehension.  The Veteran was diagnosed with right knee patellofemoral syndrome.  The examiner commented that: "[s]he avoids hiking, running, jogging, jumping;" "[s]he minimizes stairs if she can;" and "I do not expect significant loss of range of motion under conditions of normal use."  

The report of a June 2010 VA neurological examination states the Veteran complained of mild tingling and numbness of the left hand.  On examination of the left upper extremity, the Veteran exhibited "some" sensitivity with palpation of the cubital tunnel and with sustained elbow flexion; "some" decreased paresthesias in the ulnar distribution of the arms that then resolves with straightening her arm; intact sensation to all modalities throughout; and no dermatomal pattern loss of sensation or sensory loss in the median or ulnar distributions.  The Veteran was diagnosed with "a history of what I would call cubital tunnel syndrome."  

In July 2010, the RO proposed to reduce the evaluation for the Veteran's right knee patellar bursitis from 40 to 10 percent disabling.  The RO repeated the findings of the June 2010 VA examination and stated that a "10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints" and "higher evaluation of 20 percent is not warranted unless evidence demonstrates leg flexion which is limited to 30 degrees or extension of the leg is limited to 15 degrees."  It made no findings that there was sustained improvement of the Veteran's service-connected right knee disability or otherwise provided a specific basis for the reduction.  It also proposed to reduce the evaluation for the Veteran's left hand CTS from 30 to 10 percent disabling.  The RO repeated the findings of the June 2010 VA examination and stated that a "10 percent is assigned for incomplete paralysis of hand movements which is mild" and a "higher evaluation of 30 percent is not warranted unless there is incomplete paralysis of hand movements which is moderate."  It made no findings that there was sustained improvement of the Veteran's service-connected left hand CTS disability or otherwise provided a specific basis for the reduction.   

In October 2010, the RO reduced the evaluation for the Veteran's right knee patellar bursitis from 40 percent to 10 percent and the evaluation for her left hand CTS from 30 to 10 percent and effectuated the reductions as of January 1, 2011.  The RO stated that: "an evaluation of 10 percent evaluation is assigned for painful motion of a major joint or group of minor joints;" a "higher evaluation of 20 percent is not warranted unless evidence demonstrates leg flexion which is limited to 30 degrees, or extension of the leg is limited to 15 degrees or moderate subluxation or lateral instability of the knee;" a "10 percent is assigned for incomplete paralysis of hand movements which is mild" and a "higher evaluation of 20 percent is not warranted unless there is evidence of incomplete paralysis of hand movements which is moderate."  It made no findings that there was sustained improvement of either the Veteran's service-connected right knee disability or her left hand CTS disability or otherwise provided a specific basis for either reduction.  

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability.  38 C.F.R. § 3.344(c).  

The Court has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The June 2010 VA joints  and neurological examination findings neither reflect that a sustained improvement either the Veteran's right knee patellar bursitis and/or her left CTS had actually occurred nor show an improvement in the Veteran's ability "to function under the ordinary conditions of life and work."  As noted above, at the time of the June 2010 VA examinations, the Veteran reported a continuation or actual worsening of both her right knee and left hand symptoms which affected her daily activities such as climbing stairs.  The RO did not identify any sustained improvement of either the Veteran's right knee patellar bursitis or her left CTS.  Indeed, the RO noted (tacitly) only that the Veteran did not currently meet the criteria for an evaluation in excess of 10 percent for either disability.  This is the defect identified by the Court in Brown.  

In the absence of any specific and objective findings of material improvement of either the Veteran's right knee disability or her left CTS, the Board concludes that the reduction of the evaluation for the Veteran's right knee patellar bursitis from 40 to 10 percent and the evaluation for her left hand CTS from 30 to 10 percent effective as of January 1, 2011, were both improper.  38 C.F.R. § 3.344(c).  As the weight of the evidence does not show that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the prior rating will be restored.  










ORDER

The reduction of the evaluation for the Veteran's right knee patellar bursitis from 40 to 10 percent effective as of January 1, 2011, was improper; the 40 percent rating is restored, effective January 1, 2011.

The reduction of the evaluation for the Veteran's left hand CTS from 30 to 10 percent effective as of January 1, 2011, was improper; the 30 percent rating is restored, effective January 1, 2011.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


